Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 25 August 1784
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Auteuil near ParisAugust 25. 1784. Wednesday
          Gentlemen
        
        I am at length, Sit down once more to Business, at Auteuil, a Village near Paris, where I have taken a convenient House, with a pleasant Garden in a fine Situation near the Forrest of Boulogne, Sufficiently elevated above the River Seine and the low Grounds as well as far enough distant from the putrid Streets of Paris, to afford me a reasonable Hope of preserving my Health, during the Time that I may be employed, with my Colleagues Mr Franklin and Mr Jefferson in Executing the orders, we have received from Congress. To me at Auteuil pres Paris, Vis a Vis la Conduite you will please to address your future Favours. you will please to inform me, if Mr Brush has delivered into your Custody two Trunks, which he was so good as to take the Charge of, from the Hague to Amsterdam.— I have also to beg the Favour of you to transmit me, an exact Account of all the Monies, I have received Since I received the last Sum, which was I think Nine Thousand Livres, from Messrs Van den Yvers in Paris, which was either in August or September last Year, including that Sum. You were so good as to Send me an Account



not long Since at the Hague, but I came away in such Haste that I left it among my Papers, which obliges me to trouble you again. You will insert the whole that I have received in London Paris or Holland, So that I may Settle my Account with Mr Barclay, you will include the Bills drawn by my Wife and the Monies recd in London by my son, and all other Payments made by me, and I should beg the Favour of you to sign the account so that it may Serve me as a Voucher to Congress and to Mr Barclay.
        With great Respect & Esteem &c
      